UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended February 28, 2017 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to to . Commission File Number: 000-19949 1PM Industries, Inc. (Exact name of registrant as specified in its charter) Colorado 47-3278534 (State of Incorporation) (I.R.S. Employer Identification No.) 312 S. Beverly Drive #3401, Beverly Hills, CA 90292 (Address of principal executive offices) (Zip Code) (424) 253-9991 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act:
